DETAILED ACTION
Status of Claims
Applicant has amended claims 1-8, 13 and 16-22.  Claims 23-31 have been added.  Claim 15 has been canceled.  Thus, claims 1-14 and 16-31 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 29 July 2022 with respect to:
objection to claims 1, 8 and 15,
rejections of claims 1-22 under U.S.C. § 112(b),
rejection to claims 15 under U.S.C. § 101, 
rejections of claims 1, 8, 15 and 16 under 35 U.S.C. § 103 as being unpatentable over Cole (US Pub. No. 20050259080 A1) in view of Magee et al (US Pub. No. 9,251,540 B1), and
rejections of claims 2-5 and 9-12, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Cole in view of Magee, in further view of Bradley et al (US Pub. No. 2011/0211219 A1)
have been fully considered.  Amendments to claims have been entered
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See 35 U.S.C § 112(b) rejections below.
Applicant argues the use of “approved” and “unapproved” text in the claim language. Applicant specifically indicates:
When it is determined that the displayed text is part of a financial transaction, the displayed text is considered an "approved text" and the system and method allows the user to enter a multi-key response to the displayed questions.
[remarks page 21].  Examiner notes that [0025] of US Pub. No. 20170330300 A1 of the Applicant’s specification describes being “connected only a financial services provider to allow for the transaction to be completed”.  Examiner suggest adding such language to the claim in order to clarify inventive concept.  See 35 U.S.C. § 112(b) rejection herein.
Examiner acknowledges canceling claim 15 thus obviating the 35 U.S.C. § 101 rejection the claims 15.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new ground(s) of rejection. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 1, 8, 16, 21 and 22 are objected, clauses such as “when the displayed text is determined to be a part of the financial transaction” are recited in the passive tense and does not clear claim “determining the displayed text is to be a part of the financial transaction”.  As such, such clauses will be given limited patentable weight.
Regarding claims 25, 28 and 31, the clause “if matching, determining to permit a multi-key response to the displayed text”  is an optional limitation and, as such, is not further limiting if there is no matching.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 1, 8, 16, 21 and 22 are objected to because the claims are structured such that it is hard to determine what Applicant is claiming as his invention. If the Applicant wishes to claim a method, he should use words similar to: 
“A method of operating a personal identification number (PIN) entry device, the method comprising:
receiving and processing, by a PIN entry device, a trigger to start a financial transaction;
starting, by the PIN entry device, a ratings process, comprising calling a ratings server and receiving, by the PIN entry device, at least one response from the ratings server;
receiving and displaying, by the PIN entry device, text requesting user input;
determining, by the ratings server, whether the displayed text is approved or unapproved, wherein approved text is associate with a financial transaction;
if the displayed text is approved text:receiving and processing, by the PIN entry device, more than one key press response entered from the user,wherein the multiple key response includes presses of the numeric keypad or one or more function keys,wherein the approved text includes a request to enter a user PIN;
if the displayed text is unapproved text:receiving and processing, by the PIN entry device, only a single key response entered from the user,wherein the single key response …
…”
If the Applicant wishes to claim a device, he should use words similar to: 
“A personal identification number (PIN) entry device for settling financial payments comprising:
an alphanumeric display for displaying text to a user, and,
a numeric keypad and one or more function keys for accepting input from the user,
a processor executing computer instructions or circuitry that cause the PIN entry device to perform the method steps of:
receiving and processing a trigger to start a financial transaction;
starting a ratings process, comprising calling a ratings server and receiving at least one response from the ratings server;
receiving and displaying text requesting user input;
determining whether the displayed text is approved or unapproved, wherein approved text is associate with a financial transaction;
if the displayed text is approved text:receiving and processing more than one key press response entered from the user,wherein the multiple key response includes presses of the numeric keypad or one or more function keys,wherein the approved text includes a request to enter a user PIN;
if the displayed text is unapproved text:receiving and processing only a single key response entered from the user,wherein the single key response …
…”
If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable medium having instructions stored thereon that, when executed on a processor, perform the method steps of: 
receiving and processing a trigger to start a financial transaction;
starting a ratings process, comprising calling a ratings server and receiving at least one response from the ratings server;
receiving and displaying text requesting user input;
determining whether the displayed text is approved or unapproved, wherein approved text is associate with a financial transaction;
if the displayed text is approved text:receiving and processing more than one key press response entered from the user,wherein the multiple key response includes presses of the numeric keypad or one or more function keys,wherein the approved text includes a request to enter a user PIN;
if the displayed text is unapproved text:receiving and processing only a single key response entered from the user,wherein the single key response …
…”
Correction is required.
Claims 1, 8, 16, 21 and 22 are objected to because the step of something similar to:  
determining, by the ratings server, whether the displayed text is approved or unapproved, wherein approved text is associated with a financial transaction;
is omitted.  Although the step may be implied in the representative limitation of claim 1:
when the displayed text is determined to be a part of the financial transaction, the displayed text is considered an approved text, and after displaying the approved text on the alphanumeric display, receiving and processing a multiple key press response from the user key presses of the numeric keypad or one or more function keys;
it is not explicitly recited.  Correction is required.
Regarding claims 1-14 and 16-31, claim language is replete with errors, intended use language and non-functional descriptive material such that it is not clear what the Applicant tis claiming as his invention.  For example: 
In claims 2, 7 and 17-20,  it is not clear what the difference is between being “configured to display unapproved text” and being “configured to display approved text” in that, based on the broadest reasonable interpretation of an alphanumeric display, an alphanumeric display can display either.
In claims 6 and 7, “further configured to display” is vague and indefinite in the nothing in the independent claim is configured to do anything.
Claim 23 is objected to because the term “evaluation a criteria” appears to be grammatically incorrect.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, 16, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps appear to be something similar to:  
determining, by the ratings server, whether the displayed text is approved or unapproved, wherein approved text is associated with a financial transaction;
or:
determining, by the processor, whether the displayed text is approved or unapproved, wherein approved text is associated with a financial transaction;
or:
determining, by the processor, whether the displayed text is sent from a financial services provider or is sent from the rating server;
Correction is required.
Regarding claims 1, 8, 16, 21 and 22, the representative limitation (citing claim 8) :
when the displayed text is determined to be a part of the financial transaction, the displayed text is considered an approved text, and after displaying the approved text on the alphanumeric display, receiving and processing a multiple key press response, from the user key presses of the numeric keypad or one or more function keys;
is vague an indefinite in that it is not clear what the metes and bounds of the term “processing” as in “receiving and processing a multiple key press response”.  Similarly, the representative limitation:
when the displayed text is received from the ratings server, the displayed text is determined to be an unapproved text, and after displaying the unapproved text on the alphanumeric display, receiving and processing only a single key press response from the user key presses of the numeric keypad or one or more function keys; 
is vague an indefinite in that it is not clear what the metes and bounds of the term “processing” as in “receiving and processing only a single key press response”.  
Claims 2 and 3 are vague and indefinite in that it is not clear what the metes and bounds the terms such as “configured to accept” and “configured to generate” are.
Claims 6, 7, 13 and 14 are vague and indefinite in that, citing the representative limitation of claim 13:
wherein the displaying of unapproved text is a first instance of unapproved text, and wherein in response to the first instance of displaying of unapproved text on the alphanumeric display, the single key press response on the numeric keypad is accepted and a second instance of unapproved text is displayed on the alphanumeric display:     only when a display of an approved text has occurred after the first instance of displaying unapproved text; or     only when the display of more than one approved text has occurred after the first instance of displaying unapproved text.
the Examiner cannot make any sense out of the limitation for several reasons. First, the phrase “in response to the first instance of displaying of unapproved text on the alphanumeric display” makes the limitation a conditional limitation such that, is the condition does not exist – i.e. “displaying of approved text on the alphanumeric display”, no limitation is claimed.
Second, it is not clear what “the single key press response on the numeric keypad is accepted and a second instance of unapproved text is displayed on the alphanumeric display” means to convey such that  “being accepted” and “being displayed” are written in the passive voice.  Perhaps the Applicant means to convey something similar to:
 receiving a second key response on the numeric keypad; and 
displaying a second instant of unapproved text on the alphanumeric display.
For the purposes of examination, the claims will be interpreted to be not further limiting.  Appropriate correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-7, 9-14 and 17-20 and 23-31 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 16 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US Pub. No. 20050259080 A1) in view of Magee et al (US Pub. No. 9,251,540 B1), in further view of Wagner et al  (US Pub. No. 20130041822 A1)
Regarding claims 1, 8 and 16, Cole teaches computing devices intended for operation by human users, which thus have user interfaces with keyboards or keypads, and screen displays, to permit the user to interact with the processors of such devices [0003].  She teaches method, apparatus, and device-readable media to automatically override a key mode of a computing device to change input data generated by a shared input key generating input data that varies depending upon the key mode [0009].  She teaches: 
a personal identification number (PIN) entry device – see [0009]-[0013],comprising 
an alphanumeric display for displaying text to a user – [0005], [0011]-[0013], and
a numeric keypad and one or more function keys – [0039] “at least one mode key 24 and at least one input key 26”, 
the PIN entry device is configured to perform method steps of:
receiving and processing a trigger to start a financial transaction – [0059]; 
displaying a text to a user on the alphanumeric display requesting input from the user – [0010], [0011], [0012], [0047],
when the displayed text is determined to be a part of the financial transaction - [0011] “determining if the key mode data for the input data is correct based on the comparing step”,the displayed text is considered an approved text, and after displaying the approved text on the alphanumeric display, receiving and processing a multiple key press response from the user key presses of the numeric keypad or one or more function keys  - [0011], [0013], [0039], [0045], [0047], [0057] “The input data 30 can be alphanumeric data”, [0059] “The operating system 32 is triggered to receive the input upon activation of a mode key 24 and/or input key 26.”
Cole does not explicitly disclose:
when the displayed text is received from the ratings server, the displayed text is determined to be an unapproved text, and after displaying the unapproved text on the alphanumeric display, receiving and processing only a single key press response, from the user key presses of the numeric keypad or one or more function keys; and wherein, when the approved text includes a request for the user to enter a PIN for the user, processing the PIN comprising more than the single key press response.
However, Magee teaches automated banking machines including user interfaces [col. 3 lines 4-23]. The user interface includes input devices for receiving identifying inputs that identify user accounts, such as a card reader that is operative to read user cards. The input devices also receive inputs from users that cause the machine to carry out transaction functions. He teaches a user input device such as a keypad [Id.].  Magee teaches a user being requested to input a PIN [col. 58 lines 27-36].  Magee teaches in the absence of the at least one authorization signal, the display may selectively cease to provide certain outputs such as requests for users to provide confidential information such as a PIN [col. 63 line 65-col. 64 line 5]. In the absence of the at least one authorization signal the display may operate to provide an output such as if the machine is not operational and is not in service [Id.].  When the ATM outputs a message “not in service”, one having ordinary skill in the art would understand that a user may still enter data – i.e. push keypad buttons – but the ATM will not respond.  In this case, the keypad may ignore the input but is still “accepting” (not rejecting) the input.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’s disclosure to include displaying an output such as not in service as taught by Magee in order indicate that the automated banking machine will not carry out at least one banking function - Magee [col.63 lines 60-64].
Neither Cole nor Magee explicitly discloses:
starting a ratings process. comprising calling a ratings server and receiving at least one response from the ratings server 
However, Wagner teaches a method comprising: receiving additional data from a portable consumer device used to conduct a transaction, wherein the additional data is encrypted and is associated with the transaction; generating, by an access device, an authorization request message comprising the encrypted additional data; transmitting the authorization request message comprising the encrypted additional data to a server computer; and receiving an authorization response message from the server computer [0007].  She teaches that additional data related to user feedback being associated with a specific transaction may be received at the time of the transaction and a specific transaction at a point-of-sale terminal [0026].  She teaches decrypting the encrypted additional data (user feedback), and storing the additional data in a database. 
Wagner teaches using an access device suitable for communicating with a merchant computer or payment processing network, and for interacting with a payment device, a user computer apparatus, and/or a user mobile device [0037].  She teaches a payment processing network generating and transmit a subscription query to a ratings server computer or other entity, coupled to a ratings database [0055]. If the ratings server computer determines that the merchant is a subscriber, and is therefore eligible to receive the decrypted additional data, the decrypted rating and an associated transaction ID (a) are stored in the ratings database. In other embodiments, it is desirable to store the data even if the merchant is not subscribed, because other parties may desire access to the data. Other transaction data may be stored and associated with the decrypted rating, including an account identifier, merchant ID, transaction details (e.g., products purchased or services received), and transaction amount. The ratings server computer may generate and transmit a subscription response (b) to the payment processing network to confirm whether or not the merchant is a subscriber [Id.].  She teaches the ratings server computer and ratings database being operated by another entity external to the payment processing network, or may be operated internally by the payment processing network [0098].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’s disclosure to include the use of a ratings server computer as taught by Wagner in order to prevent a merchant or employee from distributing the additional data and/or tamper with and falsify the additional data - Wagner [0004].
Regarding claims 23, 26 and 29, Cole teaches evaluation a criteria or rules set by a financial payment service provider or a PIN entry device manufacturer – [0070]
Regarding claims 24, 27 and 30, Cole does not explicitly disclose that the approved text adheres to financial payment standards.
However, Magee teach at least one encryption key that complies with the Data Encryption Standard (DES) or other suitable key type [col. 68 lines 6-67].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’s disclosure to include Data Encryption Standard (DES) as taught by Magee in order to make the system flexible to a specific user' s needs
Regarding claims 25, 28 and 31,  Cole teaches comparing the displayed text to a text in computer memory, pre-approved by a financial payment service provider or a PIN entry device manufacturer, and, if matching, determining to permit a multi-key response to the displayed text – [0047].
Claims 2-5 and 9-12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Magee, in further view of Wagner, in further view of Bradley et al (US Pub. No. 2011/0211219 A1).
Regarding claims 2 and 9, neither Cole, Magee nor Wagner explicitly discloses (using the limitations of claim 9), in response to the display of unapproved text, accepting the single key press response and then displaying a second instance of unapproved text only after a time delay has expired.
However, Bradley teaches process for solicited access to a secure wireless network [0010] and [Fig. 2].  He teaches a Wi-Fi protected set up (WPS) using a PIN (Personal Identification Number) access method [0049].  The access method utilizes a PIN to verify the enrollee. The PIN (e.g., read from a sticker, or a display, etc.) is entered at the representant [sic] of the network e.g., a wireless access point or the registrar of the network
 Bradley teaches allowing an enrollee into a wireless network to retry multiple times (say for example five), but not unreasonably so [0118]. One likely cause of failure is the user entering the wrong PIN. Accordingly, the registrar may opt to prompt the user for the PIN again. The enrollee may retry failed connections multiple times, by simply “waiting” [0119].  For instance, the enrollee fails to join the network (e.g., the user entered the PIN incorrectly), the enrollee must wait an exponentially increasing interval between retries [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’s disclosure to include allowing retrying failed connections multiple times, by simply “waiting” as taught by Bradley because such a “delay” type scheme can grow beyond a practical limit for repeated failed attempts, thereby frustrating surreptitious access attempts - Bradley [0119].
Regarding claim 3 and 10, neither Cole, Magee nor Wagner explicitly discloses these limitations.
However, Bradley teaches (using the limitations of claim 10):
in response to the display of unapproved text, accepting the single key press response and then displaying a second instance of unapproved text
as discussed in the rejection of claim 2.  Further, Bradley teaches:
in response to the second instance of unapproved text, accepting a second single key press response only after a time delay has expired – [0118] and [0119].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’s disclosure to include allowing retrying failed connections multiple times, by simply “waiting” as taught by Bradley because such a “delay” type scheme can grow beyond a practical limit for repeated failed attempts, thereby frustrating surreptitious access attempts - Bradley [0119].
Regarding claim 4 and 11, neither Cole, Magee nor Wagner explicitly discloses (using the limitations of claim 11), an error code is generated or a report is made when the second single key press response is made before the time delay has expired.
However, Bradley teaches the use of error codes [0103].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole’s disclosure to include error codes as taught by Bradley because one would have recognized that their use improves the system and makes the system cost effective.
Regarding claims 5 and 12, Bradley teaches the time delay as comprising over 5 seconds [0119].
Claims 21 and 22 are devices substantially similar to claim 3 and are hence, rejected for the same reasons.
Additional Comments
Regarding claims 6, 7, 13, 14 and 17-20, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wolfs et al:  “SYSTEMS AND METHODS FOR PERFORMING FINANCIAL TRANSACTIONS USING ACTIVE AUTHENTICATION”, (US Pub. No. 20120239572 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD J BAIRD/Primary Examiner, Art Unit 3692